IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

Chapter ll
In re:

ease NO. 18-11625 (KJC)
rlNTRI, INC.,l

Objection Deadline: November 27, 2018 at 4:00 p.m.
Debtol. Hearing Date: December 12, 2018 at 10:00 a.m.

 

 

FOURTH OMNIBUS MOTION FOR THE ENTRY OF AN
()RDER AUTHORIZING THE DEBTOR TO REJECT CERTAIN
EXECUT()RY C()NTRACTS NUNC PRO TUNC TO THE REJECTION DATE

 

 

 

IF YOU HAVE RECEIVED THIS MOTION AND ARE A COUNTERPARTY TO AN
AGREEMENT WITH TINTRI, INC., PLEASE REVIEW THIS MOTION IN ITS
ENTIRETY, INCLUDING EXHIBIT A ATTACHED HERETO, TO DETERMINE IF
THIS MOTION AFFECTS YOUR AGREEMENT AND YOUR RIGHTS THEREUNDER

 

The above-captioned debtor and debtor in possession (the “Debtor”) hereby files
this motion (the “l\/lotion”) for the entry of an order substantially in the form attached hereto as
Exhibit B, authorizing the rejection of certain contracts (the “Re]'ected Contracts”) as set forth on

Exhibit A hereto, nunc pro tunc to the date of this Motion (the “Reiection Effective Date”). ln

 

support of this Motion, the Debtor respectfully represents as folloWs:
JURISI)ICTION
l. The United States Bankruptcy Court for the District of Delaware (the
“QQLlLt”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the
Amendea’ Sz‘ana’z`ng Ora’er of Reference from the United Staz‘es Dz'stricl Courtfor the Dz'stricz‘ 0f
Delaware, dated February 29, 20l2. This matter is a core proceeding Within the meaning of 28
U.S.C. § l57(b)(2), and the Debtor confirms its consent pursuant to Rule 9013-1(£) of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

 

l The last four digits of the Debtor’s federal taxpayer identification number are 697 8. The Debtor’s service

address is: 75 State Street, 18th Floor, Suite 1805, Boston, MA 02109.

DOCS_SF;98209.1

 

District of Delaware (the “Local Rules”) to the entry of a final order by the Court in connection
With this l\/lotion to the extent that it is later determined that the Court, absent consent of the
parties, cannot enter final orders or judgments in connection herewith consistent With Article III
of the United States Constitution.

2. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

3. The statutory basis for the relief sought herein are sections 365(a) of Title
ll of the United States Code (the “Bankruptcy Code”) and Rule 6006 of the Federal Rules of
Banl<ruptcy Procedure (the “Bankruptcy Rules”).

BACKGROUND

4. On July 10, 2018 (the “Petition Date”), the Debtor commenced this case
by filing a voluntary petition for relief under chapter 11 of the Banl<ruptcy Code. The Debtor has
continued in the possession of its property and has continued to operate and manage its business
as a debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No
trustee or examiner has been appointed in this chapter 11 case.

5. On July 20, 2018, the United States Trustee appointed the following to the
Official Committee of Unsecured Creditors pursuant to section 1102(a)(1) of the Banl<ruptcy
Code: (a) Flextronics International USA, Inc., (b) Clari, lnc., and (c) NCR Corporation.

6. The factual background regarding the Debtor, including its current and
historical business operations and the events precipitating the chapter 11 filing, is set forth in
detail in the Declaralz'on of Roberz‘ J. Du/j§) in Supporz‘ osz`rst Day Pleaa’z`ngs [Docket No. 2]
and fully incorporated herein by reference

7. On August 29, 2018, the Court entered its Order (A) Authorizz`ng the Sale

of Substantz`ally All of the Debz‘or’s Assets Pursuant to Asset Purchase Agreement Free and

Docs_sF;98209.1 2

Clear of Lz`ens, Claims and Encumbrances, and Other Interets,' (B) Approvl'ng the Assumption
and Assz`gnment ofCertaz'n Executory Contracts and Unexpz`red Leases Related Therelo,' and (C)
Grantz`ng Related Relz`ef [Docket No. 221] (the “Sale Order”).

8. On August 31, 2018, the sale contemplated by the Sale Order closed.
Subsequent to the closing of the sale, the Debtor has been actively reviewing and evaluating the
remaining executory contracts that were not assumed by the purchaser, including evaluating the
ongoing cost of continuing to perform under such contracts. In connection with this review, the
Debtor has determined to reject the Rejected Contracts because they will accrue administrative
expenses without any accompanying benefit to the Debtor’s estate and are no longer necessary to
the Debtor’s wind down operations

RELIEF REQUESTED

9. The_ Debtor seeks the entry of an order, pursuant to section 365 of the
Bankruptcy Code and Bankruptcy Rule 6006, authorizing and approving the Debtor’s rejection
of the Rejected Contracts nunc pro tunc to the Rejection Effective Date. As set forth in detail
below, the relief requested herein is in the best interest of the Debtor’s estate and creditors
because the contracts are no longer necessary to the Debtor’s wind down operations and the
Debtor, in the exercise of its business judgment, does not believe that that the Rejected Contracts
have any net value to the Debtor’s estate.

BASIS FOR RELIEF

10. Section 365(a) of the Bankruptcy Code provides that a debtor, “subject to
the court’s approval, may assume or reject any executory contract or unexpired lease.” ll
U.S.C. § 365(a). Courts routinely approve motions to reject executory contracts and unexpired

leases upon a showing that the debtor’s decision to take such action will benefit the debtor’s

Docs_sF;98209.1 3

estate and is an exercise of sound business judgment NLRB v. Bildz`sco & Bz`ldz`sco,
465 U.S. 513, 523 (1984) (stating that the traditional standard applied by courts to authorize the
rejection of an executory contract is that of “business judgment”); see also In re Taylor, 913 F.2d
102 (3d. Cir. 1990); In re BackheadAmerica Corp., 180 B.R. 83 (Bankr. D. Del. 1995).

11. Courts generally will not second-guess a debtor’s business judgment
concerning the rejection of an executory contract or unexpired lease. See In re Armsz‘rong World
Indus., 348 B.R. 136, 162 (Bankr. D. Del. 2006) (“Courts have uniformly deferred to the
business judgment of the debtor to determine whether the rejection of an executory contract of
unexpired lease by the debtor is appropriate under section 365(a) of the Bankruptcy Code.”); In
re Trans World Az'rlz'nes, lnc., 261 B.R. 103, 121 (Bankr. D. Del. 2001) (“A debtor’s decision to
reject an executory contract must be summarily affirmed unless it is the product of bad faith, or
whim or caprice.” (internal quotations omitted)). The “business judgment” test is not a strict
standard and merely requires a showing that either assumption or rejection of the executory
contract or unexpired lease will benefit the debtor’s estate. N.L.R.B. v. Bz`ldisco, 682 F.2d 72, 79
(3rd Cir. 1982) (noting that the “usual test for rejection of an executory contract is simply
whether rejection would benefit the estate”) ajj”’d, 465 U.S. 513 (1984). Further, “[s]ection 365
enables the trustee to maximize the value of the debtor’s estate by assuming executory contracts
and unexpired leases that benefit the estate and rejecting those that do not.” L.R.S.C. C0. v.
Rickel Horne Centers, Inc. (In re Rz'ckel Horne Centers, Inc.), 209 F.3d 291, 298 (3d Cir. 2000);
see also Stewart Title Gaar. Co. v. Old Repablz`c Nal’l Tz'tle Ins. Co,, 83 F.3d 735, 741 (5th
Cir. 1996) (section 365 of the Bankruptcy Code “allows a trustee to relieve the bankruptcy estate

of burdensome agreements which have not been completely performed”).

Docs_sF;98209.1 4

12. The Debtor has determined that the Rejected Contracts are no longer
necessary to the Debtor’s wind down operations and do not contain any potential value for the
Debtor’s creditors or other parties in interest. The Debtor has undertaken a review of its
contracts and has determined that (a) the Rej ected Contracts are financially burdensome and no
longer necessary to the Debtor’s wind down operations, (b) the Rejected Contracts have no
marketable value that could be generated through assumption and assignment, and (c) the
Debtor’s continued performance under the Rejected Contracts would constitute an unnecessary
depletion of value of the Debtor’s estate. Accordingly, the Debtor has determined in the sound
exercise of its reasonable business judgment, that it is in the best interests of creditors that each
of the Rej ected Contracts be rejected, effective as of the Rej ection Effective Date.

NUNC PRU TUNC RELIEF IS APPROPRIATE

13. Bankruptcy courts are empowered to grant retroactive rejection of a
contract or lease under sections 105(a) and 365(a) of the Bankruptcy Code. See Thz'nking Machs.
Corp, v. Mellon Fz'n. Servs. Corp. (In re Thinking Machines Corp.), 67 F.3d 1021, 1028-29 (1st
Cir. 1995) (indicating “rejection under section 365(a) does not take effect until judicial approval
is secured, but the approving court has the equitable power, in suitable cases, to order a rejection
to operate retroactively” to the motion filing date); see also Pacijic Shores Dev., LLC v. Al Horne
Corp. (In re At Home Corp.), 392 F.3d 1064, 1067 (9th Cir. 2004) (same); In re Chl'~Chz"s, Inc.,
305 B.R. 396, 399 (Bankr. D. Del. 2004) (“[T]he court’s power to grant retroactive relief is
derived from the bankruptcy court’s equitable powers so long as it promotes the purposes of
§ 365(a)”).

14. Nanc pro tunc rejection of the Rejected Contracts will permit the Debtor

to reduce burdensome costs and avoid additional, unnecessary administrative charges for the

Docs_sF:98209.1 5

contracts that are not necessary for the Debtor’s chapter 11 efforts. The counterparties to the
Rejected Contracts will not be unduly prejudiced if the Rej ected Contracts are rejected nunc pro
tunc because the Debtor has ceased all use of agreements, personal property, equipment, or
services provided by the contracts and, if necessary, has made equipment or personal property
available for pickup to the contract counterparty. Furthermore, each counterparty has received or
will receive, through notice of this l\/lotion, a statement of the Debtor’s clear intention to reject
the contracts Thus, the equities in this case favor rejection of the Rej ected Contracts nunc pro
tunc to the Rej ection Effective Date.

15. Similar relief has been granted in other cases in this jurisdiction See, e.g.,
In re UCI Internatl`onal, LLC, No. 16-11354 (MFW) (Bankr. D. Del. Aug. 25, 2016 (authorizing
rejection nunc pro tunc to the date of filing the motion) In re Vestis Rel'ail Grp., LLC, No. 16-
10971 (LSS) (Bankr. D. Del. May 16, 2016); In re Cily Sports, Inc., No. 15-12054 (KG) (Bankr.
D. Del. Oct. 30, 2015); In re Del) Stores Holdz`ngs, LLC, No. 14-12676 (KG) (Bankr. D. Del.
Jan. 7, 2015); In re Alsz`p Acqaz'sin`on, LLC, No. 14-12596 (KJC) (Bankr. D. Del. Jan. 12, 2015)
(KJC). Thus, to eliminate potential administrative claims against its estate and to avoid further
obligations accruing under the Rejected Contracts, the Debtor respectfully submits that rejecting
the Rejected Contracts, effective retroactively, is appropriate

QLMS_B_M_A_IE

16. The counterparties may seek to assert a rejection damage claim under
section 502 of the Bankruptcy Code or other claims in connection with the Rejected Contracts
and must do so in accordance with any claim bar date set by the Court.

17. The failure to file a timely claim by such bar date shall forever prohibit the

counterparty of the Rejected Contracts from receiving any distribution on account of such claims

Docs~sF;98209.i 6

from the Debtor’s estate or otherwise. The Debtor will give notice of such bar date to the
counterparties.
COMPLIANCE WITH BANKRUPTCY RULE 6006(1')

18. Bankruptcy Rule 6006(f) establishes requirements for a motion to reject
multiple executory contracts or unexpired leases that are not between the same parties. Rule
6006(f) states, in part, that such a motion shall: (a) state in a conspicuous place that parties
receiving the omnibus motion should locate their names and their contracts or leases listed in the
motion; (b) list parties alphabetically and identify the corresponding contract or lease; (c) specify
the terms, including the curing of defaults, for each requested assumption or assignment; (d)
specify the terms, including the identity of each assignee and the adequate assurance of future
performance by each assignee, for each requested assignment; (e) be numbered consecutively
with other omnibus motions to assume, assign, or reject executory contracts or unexpired leases;
and (f) be limited to no more than 100 executory contracts or unexpired leases.

19. The Debtor respectfully submits that the relief requested in this Motion
complies with the requirements of Bankruptcy Rule 6006(f).

NOTICE

20. Notice of this Motion shall be given to the following parties or, in lieu
thereof, to their counsel, if known: (a) the Office of the United States Trustee; (b) counsel for the
Debtor’s prepetition and postpetition lenders; (c) counsel to the Official Committee of Unsecured
Creditors; (d) the counterparties to the Rejected Contracts and their counsel if known; and (e)
parties requesting notice pursuant to Bankruptcy Rule 2002. The Debtor submits that, in light of

the nature of the relief requested, no other or further notice need be given.

DOCS_SF:98209.1 7

NO PRI()R REOUEST
21. No previous request for the relief sought herein has been made to this or
any other Court.
WHEREFORE, the Debtor respectfully requests that the Court enter an order granting the

relief requested herein, substantially in the form attached hereto as Exhibit B.

Dated: November 13, 2018 PACHULSKI STANG ZIEHL & JONES LLP

/s/ Colin R. Rol)inson

 

John D. Fiero (CA Bar No. 136557)

John W. Lucas (CA Bar No. 271038)

Colin R. Robinson (DE Bar No. 5 524)

919 N. l\/larket Street, 17th Floor

Wilmington, DE 91899

Tel: (302) 652-4100

Fax: (302) 652-4400

E-mail: jfiero@pszjlaw.com
jlucas@pszjlaw.com
crobinson@pszjlaw.com

Counselfor Debl'or and Debtor in Possession

Docs_sF;98209.1 8

